Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 8, 1995, convicting him of murder in the second degree and criminal possession of *511a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Having made only a general motion for a trial order of dismissal, the defendant has failed to preserve for appellate review his present claim that the evidence was legally insufficient to support his conviction of depraved mind murder (Penal Law § 125.25 [2]; People v Gray, 86 NY2d 10; People v Stahl, 53 NY2d 1048; People v Tallarine, 223 AD2d 738). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.